

Exhibit 10
WAIVER AND AMENDMENT NO. 1 TO
CREDIT AGREEMENT
 
THIS WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of March 8, 2012
(this "Amendment"), is entered into with reference to the Credit Agreement dated
as of September 24, 2010, by and among Overhill Farms, Inc., a Nevada
corporation ("Borrower"), each lender from time to time party thereto
(collectively, the "Lenders" and individually, a "Lender"), and Bank of America,
N.A., as Administrative Agent for the Lenders ("Administrative
Agent").  Capitalized terms used but not defined herein are used with the
meanings set forth for those terms in the Credit Agreement.
 
RECITALS
 
A.           An Event of Default has occurred under the Credit Agreement as a
result of Borrower's failure to maintain a Fixed Charge Coverage Ratio of at
least 1.25 to 1.00 as of January 1, 2012, as required by Section 7.11(b) of the
Credit Agreement (the "Existing Event of Default").  Borrower's actual Fixed
Charge Coverage Ratio as of January 1, 2012, was 1.13 to 1.00.
 
B.           Borrower has requested that the Lenders waive the Existing Event of
Default and modify the Fixed Charge Coverage Ratio definition set forth in the
Credit Agreement.
 
C.           Administrative Agent and the Required Lenders have agreed to waive
the Existing Event of Default and make such modification to the Fixed Charge
Coverage Ratio definition on the terms and conditions set forth in this
Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower, Administrative Agent and the Required
Lenders hereby agree as follows:
 
1. Waiver.  Subject to the terms and conditions set forth in this Amendment, and
in reliance on the representations and warranties set forth in Section 3 hereof,
the Lenders hereby waive the Existing Event of Default.  This waiver by the
Lenders is expressly limited to the Existing Event of Default described in
Recital A above and shall in no way be construed to waive any rights or remedies
that Administrative Agent and the Lenders may have with respect to Borrower's
further compliance with Section 7.11(b) of the Credit Agreement or any other
Defaults or Events of Default under the Credit Agreement or the other Loan
Documents.  The waiver set forth herein is a one-time waiver only and shall
apply solely to the Existing Event of Default.
 
2. Amendment to Fixed Charge Coverage Ratio.  Clause (a) of the definition of
"Fixed Charge Coverage Ratio" contained in Section 1.01 of the Credit Agreement
is hereby amended and restated to read in full as follows:
 
"(a)           EBITDA for the period of the four fiscal quarters most recently
ended minus the greater of (i) Maintenance Capital Expenditures made during such
period by the Borrower and its Subsidiaries or (ii) $500,000, to".
 
3. Representations and Warranties.  Borrower represents and warrants to
Administrative Agent and the Lenders that:
 
(a) Borrower has all necessary power and has taken all action necessary to enter
into this Amendment and to make this Amendment the valid and enforceable
obligation it purports to be;
 
(b) giving effect to this Amendment, no Default or Event of Default exists and
remains continuing under any of the Loan Documents; and
 
(c) giving effect to this Amendment, the representations and warranties of
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection therewith, are true and correct on
and as of the effective date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.
 
4. Conditions; Effectiveness.  The effectiveness of this Amendment shall be
subject to the prior satisfaction of all of the following conditions precedent:
 
(a) Administrative Agent's receipt of counterparts of this Amendment executed by
Borrower and the Required Lenders; and
 
(b) Bank of America, N.A., as sole Lender, shall have received, for its own
account, an amendment fee in the amount of $30,000.  Such fee shall be
fully-earned when paid, shall be nonrefundable for any reason whatsoever and
shall be in addition to any other fees, costs and expenses payable pursuant to
the Loan Documents.
 
5. Effectiveness of the Loan Documents.  The terms of the Credit Agreement and
the other Loan Documents as amended by this Amendment are hereby ratified,
confirmed and agreed to be in full force and effect as of the date of this
Amendment.
 
6. Expenses.  Borrower acknowledges that it is obligated to pay the expenses of
the Administrative Agent and the Lenders arising out of and relating to this
Amendment, including, without limitation, the fees and costs of counsel to
Administrative Agent.
 
7. Counterparts; Facsimile Signatures.  This Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.
 


 
[Remainder of this page intentionally left blank - signature pages to follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 

  Borrower:           OVERHILL FARMS, INC.,      a Nevada corporation          
 
By:
/s/  Robert C. Bruning      Name: Robert C. Bruning      Title: Chief Financial
Officer      
 
 

 

  Administrative Agent:           BANK OF AMERICA, N.A.,      as Administrative
Agent          
 
By:
/s/  AdamFeit      Name: Adam Feit      Title: Senior Vice President      
 
     Lender:    

 

  BANK OF AMERICA, N.A.,      as Sole Lender, L/C Issuer and Swing Line Lender  
       
 
By:
/s/  AdamFeit      Name: Adam Feit      Title: Senior Vice President      
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
